Exhibit 5.1 VivoPower International Plc Herbert Smith Freehills LLP 23 Hanover Square Exchange House Mayfair Primrose Street London London EC2A 2EG W1S 1JB T +44 (0)20 7374 8000 F +44 (0)20 7374 0888 D +44 (0)20 7466 2575 DX28 London Chancery Lane www.herbertsmithfreehills.com Our ref Your ref Date 14 November 2016 By email and by post Dear Sirs VivoPower International Plc 1. INTRODUCTION AND SCOPE We have acted as English legal advisers to VivoPower International Plc, a public limited company organised under the laws of England and Wales (the " Company "), in connection with the registration statement on Form F-4 (File No. 333-213297) (as amended through the date hereof, the " Registration Statement ") filed by the Company with the U.S. Securities and Exchange Commission (the "
